PER CURIAM: *
The CJA-appointed counsel representing David Anthony has moved for leave to *833withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Anthony has filed a response. Our independent review of the record, counsel’s brief, and Anthony’s response discloses no non-frivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5m Cir. R. 42.2.

 Pursuant to 5m Cir. R. 47.5, the court has determined that this opinion should not be *833published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.